DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on July 26, 2021 is acknowledged.  The traversal is on the ground(s) that groups II, III, III do not require the particulars of groups I, I and II, respectively, for patentability. Applicant argues that the mere showing that an element is present in one claim and not present in another does not support this conclusion.  This is not found persuasive because it is not simply a matter of elements present in one claim not found in the other, but rather, unique limitations found in each group, not found in any of the other groups. Group I uniquely requires a second dielectric structure under the waveguide. Group II uniquely requires a waveguide in the first dielectric structure between the first dielectric layer and the second dielectric layer. Group III uniquely requires a void defined between the waveguide and the substrate. As such, the differences between the groups are not simply a matter of breadth but rather different features illustrating different embodiments.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2020 is being considered by the examiner.
Drawings
The drawings were received on February 27, 2020.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2017/0285265, hereinafter referred to as “Chen”). Chen anticipates claims:
1. (Original) A semiconductor device (see figures 2, and 6-8), comprising: 
a waveguide (208) over a substrate (202); 
a first dielectric structure (the top half of portion 206, see paragraph 0025) over the substrate, 
wherein a portion of the waveguide is in the first dielectric structure (see figure 2); and 
a second dielectric structure (the bottom half of portion 206 between the waveguide and the substrate is interpreted as the second dielectric structure) under the waveguide, wherein a first sidewall (the left face surface of 206 is interpreted as the first sidewall) of the second dielectric structure is adjacent a first sidewall of the substrate (the left face surface of 202 is interpreted as the first sidewall of the substrate).

3. (Original) The semiconductor device of claim 2, wherein the void is defined by a second sidewall (the bottom face of 206 is interpreted as the second sidewall) of the second dielectric structure.
4. (Original) The semiconductor device of claim 3, wherein a first portion of the waveguide extends in a direction away from the first sidewall of the second dielectric structure and a second portion of the waveguide extends in a direction away from the second sidewall of the second dielectric structure (see figure 2; the waveguide is shown extending in directions away from the first and second sidewalls).
5. (Original) The semiconductor device of claim 1, comprising: a third dielectric structure (the material used to fill the undercut 204 is interpreted as the third dielectric structure, see paragraph 0026, as the material has a dielectric constant it’s interpreted as a dielectric) under the waveguide, wherein a first sidewall of the third dielectric structure is adjacent a second sidewall of the substrate (see figure 2).
6. (Original) The semiconductor device of claim 5, wherein: the waveguide overlies a first portion of the substrate; and the first portion of the substrate separates the second dielectric structure from the third dielectric structure (see figure 2; the top-most surface of the substrate is interpreted as the first portion and separates the second dielectric structure from the majority of the third dielectric structure).
7. (Original) The semiconductor device of claim 6, wherein: a second sidewall (the right face sidewall of the second dielectric structure is interpreted as the second sidewall) of the second dielectric structure is adjacent a first sidewall (the top face is interpreted as the first sidewall) of the first portion of the substrate; and a second sidewall (the right sidewall is interpreted as the second sidewall) of the third dielectric structure is adjacent a second sidewall 
8. (Original) The semiconductor device of claim 7, wherein: a void (undercut 204 is interpreted as the void) is disposed between the first dielectric structure and the substrate; and the void is defined by a third sidewall (the bottom face is interpreted as the third sidewall) of the second dielectric structure, a third sidewall of the third dielectric structure (either the left or right of the third dielectric structure are interpreted as the third sidewall), and a third sidewall of the first portion of the substrate (the top surface of 202 at the bottom of 204 is interpreted as the third sidewall of the first portion of the substrate).
9. (Original) The semiconductor device of claim 5, wherein: a first void (left half of undercut 204 is interpreted as a first void) is disposed between the second dielectric structure and the third dielectric structure (see figure 2); the waveguide overlies the first void (see figure 2); the first void is defined by a second sidewall (bottom face is interpreted as the second sidewall) of the second dielectric structure and a second sidewall (the left face sidewall is interpreted as the second sidewall) of the third dielectric structure; a second void (right half of undercut 204 is interpreted as a second void) is disposed between the first dielectric structure and the substrate; and the second void is defined by a third sidewall (the right sidewall is interpreted as the third sidewall) of the second dielectric structure and a third sidewall (the right sidewall is interpreted as the third sidewall) of the third dielectric structure.
10. (Original) The semiconductor device of claim 1, wherein: the waveguide has a first tapered sidewall having a first slope and a second tapered sidewall having a second slope; and the second slope is opposite in polarity relative to the first slope (see paragraph 0016; the waveguide is tapered to a tip).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US Patent 11,256,114) is directed to a related semiconductor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874